DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Joseph Valentino (Reg. No. 62,396) on 01/06/2022.

The application has been amended as follows: 
In claim 8,
Line 1, delete insert device
In claim 15,
Line 3, delete insert memory devices


Reasons for Allowance

Claims 1, 8 and 15 are allowable over the prior art of record. The closest prior art of record Dirac et al. (U.S. Pub. No. 2015/0379430 A1), teaches determination of various time measurement corresponding to the service statement and based on said time, determine where the time segment the service statement is belong to while Pai (U.S. Pub. No. 2016/0281128 A1) teaches making adjustment quota resources accordingly based on instance type and Cassel (U.S. Pub. No. 2014/0108212 A1) teaches making adjustment quota resources accordingly based on time metrics. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1, 8 and 15 as “adjusting a resource quota for the first service type based on a load status of the first service type, wherein adjusting the resource quota for the first service type comprises determining a sum of execution times for one or more service statements of the first service type that were executed in the first time segment, determining a sum of response times for the one or more service statements of the first service type that were executed in the first time segment, and adjusting the resource quote for the first service type in a second time segment within a second time period based on the sum of execution times and the sum of response times; and in response to determining that the sum of the response times is greater than the sum of the execution times, decreasing a resource quota associated with a second service type by a predetermined value for the second time segment within the second time period”. 
Dependent claims 2, 6-7, 9, 13-14, 16, 20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/KEN HOANG/Examiner, Art Unit 2168                                                                                                                                                                                                        

/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        January 7, 2022